Name: Commission Regulation (EEC) No 2440/88 of 2 August 1988 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 8 . 88 Official Journal of the European Communities No L 211 /5 COMMISSION REGULATION (EEC) No 2440/88 of 2 August 1988 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1  The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 5 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 August 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , P: 26. (2) OJ No L 355, 17. 12. 1987, p. 19 . No L 211 /6 Official Journal of the European Communities 4. 8 . 88 ANNEX Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.180 1.190 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 1.250 1.260 1.270 2.10 2.20 2.30 2.40 2.50 2.60 2.60.1 0701 90 51 0701 90 59 0702 00 10 0702 00 90 0703 10 19 0703 20 00 ex 0703 90 00 ex 0704 10 10 ex 0704 10 90 0704 20 00 0704 90 10 ex 0704 90 90 ex 0704 90 90 0705 11 10 0705 11 90 ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 1 1 0707 00 19 0708 10 10 0708 10 90 0708 20 10 0708 20 90 ex 0708 90 00 0709 10 00 ex 0709 20 00 ex 0709 20 00 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 00 ex 0802 40 00 ex 0803 00 10 ex 0804 30 00 ex 0804 40 10 ex 0804 40 90 ex 0804 50 00 0805 10 11 0805 10 21 0805 10 31 0805 10 41 New potatoes Tomatoes Onions (other than sets) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cabbages Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) Chinese cabbage ' Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans (Vigna spp., Phaseolus spp.) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Celery stalks and leaves Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole fresh Chestnuts (Castanea spp.), fresh Bananas (other than plan ­ tains), fresh Pineapples, fresh Avocados, fresh Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi- sanguines 18,66 28,15 16.71 126,47 24.81 24,64 44,76 23,04 140.27 18.55 48,41 91,00 21.56 80,89 41,87 242,10 82,75 48,85 82,78 562,72 184.28 50,91 73.33 560,03 47,^1 32,53 43.72 86,60 50,95 39.34 36.82 151,28 129,68 18,06 811 1 228 729 5 518 1 078 1 063 1 931 1 001 6 120 809 2 103 3 955 937 3 513 1 818 10 563 3 610 2 122 3 596 24 552 8 005 2 221 3 187 24 435 2 077 1 412 1 899 3 752 2 199 1 716 1 606 6 600 5 658 784 147,08 222,66 132,20 1 000,39 197,15 194,92 355,63 183,06 1 109,52 146,74 382,81 723,03 170,68 645,34 331,0.5 1 914,93 654,5.5 387.72 657,0j 4 450,98 1 457,02 402.73 578,02 4 429,67 376,60 259,53 345,70 685,31 403,00 311,23 291,29 1 196,60 1 025,78 143,39 38,71 58,69 34,84 263.68 51,51 50,89 92,23 47.82 292,45 38,67 100,58 188,90 44,80 168,03 86,98 504,74 172,53 101.69 172,33 1 173,20 382,82 106,15 152,13 1 167,58 99,26 67,57 90.83 179,12 105,23 82,03 76,77 315,40 270,38 37,61 130,48 197,79 117,44 888,66 174,74 171.59 312,60 162,25 985,60 130,35 339,20 640.84 151,01 570,65 293,34 1 701,06 581,44 343,94 582.85 3 953,85 1 291,06 357,74 512,77 3 934,93 334,54 229,50 306,32 610,30 354,76 276,47 . 258,75 1 062,95 911.21 1 27,2C 3 098 4 703 2 793 21 134 4 100 4 05.5 7 362 3 807 23 439 3 100 8 054 15 038 3 583 13 481 6 965 40 455 13 828 8 151 13 814 94 031 30 656 8 508 12 178 93 581 7 956 5 422 7 273 14416 8 384 6 575 6 153 25 27S 21 67C 3 014 14,41 21,81 12,95 98,00 19,27 19,14 34,82 17,89 108,69 14,37 37,50 70.68 16.69 62,92 32,43 187,59 64,12 38,04 64,46 436,03 142,74 39,45 56,65 433,94 36,89 25,30 33,86 67,02 39,58 30,49 28,53 117,22 100,48 14,06 28 738 43 302 25 711 194 553 38 215 37 482 68 116 35 484 215 776 28 538 74 654 140 150 33 191 124 906 64 560 372 409 127 295 75 454 127 867 865 608 284 144 78 321 112 937 861 464 73 241 50 234 67 417 133 023 " 77 493 60 528 56 649 232 710 199 490 27 906 43,65 66,26 39,34 297,70 57,81 57,16 103,74 53,68 330,18 43.67 113.01 212.02 50,50 188,51 97,73 569,86 194,78 113,88 192,99 1 324,56 430.16 119,84 171,54 1 318,22 112,07 75,81 102,06 201,41 118.17 92,62 86.68 356,09 305,26 42,11 12,49 18.32 10,88 82.33 16,44 17,15 31,19 15,26 91.32 12,07 32,21 60,29 14.33 53,21 27,85 157.60 53,87 32,05 54,32 366,34 122.61 33,14 49,10 364,58 30,99 21,40 29,09 58,26 35,46 25,61 23,97 98,48 84,42 11,85 4. 8. 88 Official Journal ' of the European Communities No L 211 /7 Code CN cock Description ECU Bfrs/Lfrs Amount of unit values per 100 kg net Dkr I DM I FF I Dr I £ Irl I Lit F1 £ 2.60.2 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2.150 2.160 2.170 2.180 2.190 2.200 2.210 2.220 2.230 2.240 2.250 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 ex 0807 10 90 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 0809 10 00 0809 20 10 0809 20 90 ex 0809 30 00 ex 080930 00 0809 40 11 0809 40 19 0810 10 10 0810 10 90 0810 40 30 0810 90 10 ex 0810 90 90 ex 0810 90 90 ex 0810 90 90  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and Wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  Other Apples Pears (other than the Nashi variety (Pyrus Pyrifolia)) Apricots Cherries Peaches Nectarines Plums Strawberries Fruit of the species Vacci ­ nium myrtillus Kiwi fruit (Actinidia chinensis Planch .) Pomegranates Khakis Lychees 34.36 - 20,69 140,49 78,69 70,84 54,00 48,30 160,04 37,49 54,93 113,88 23,41 28,54 79,00 48.15 59.16 49,92 119,73 74,78 62,60 72.17 74.37 149,86 197,55 51,26 50,00 300,15 1 499 902 6 129 3 421 3 091 2 356 2 107 6 982 1 635 2 396 4 969 1 021 1 245 3 447 2 101 2 581 2 178 5 203 3 250 2 731 3 148 3 231 6 538 8 619 2 213 2 173 13 096 271,78 163,68 1 1 1 1 ,2.5 622,78 560,35 427,13 382,08 1 265,86 296,53 434,52 900,80 185,18 225.76 624,91 380,89 467,96 394,87 943,71 589,39 495,21 570,85 588,08 1 185,35 1 562,61 406.77 395,68 2 374,1 1 71,63 43,14 292,90 163,47 147,69 112,58 100,71 333,66 78,16 114,53 237.43 48,81 59,50 164,71 100,39 123,34 104,08 248,38 155,13 130,52 150,46 154,51 312.44 411,88 105,84 103,86 625,77 241.42 145,40 987,14 551,03 497.76 379.43 339,40 1 124,48 263.41 385,99 800,19 164,50 200,55 555,12 338,35 415,70 350.77 837,19 522,86 439,90 507,09 521,09 1 052,96 1 388,09 357,82 350,09 2 108,95 5 741 3 457 23 476 13 075 11 838 9 023 8 071 26 742 6 264 9 179 19 030 3 912 4 769 13 202 8 046 9 886 8 342 19 882 12417 10 461 12 059 12 373 25 041 33 011 8 456 8 307 50 155 26,62 16.03 108,86 60.91 54,89 . 41,84 37,43 124,00 29.04 42,56 88,24 18,14 22,11 61,21 37,31 45.84 38,68 92.50 57,77 48.51 55.92 57,61 116,12 153,07 39.85 38,70 232,57 52 855 31 832 216 112 121 107 108 974 83 067 74 305 246 181 57 668 84 505 175 184 36 013 43 906 121 531 74 074 91 008 76 793 184 388 115 159 96 306 111 017 114 685 230 522 303 891 77 884 76 945 461 707 80,87 48,70 330.69 184,29 166,75 127,11 113.70 376,70 88,24 129,31 268,06 55,10 67,18 185,96 113,34 139,26 117,51 280,06 174,91 147,36 169.88 173,62 352,74 465,01 118.89 117,09 706,51 22,36 13,47 91,46 52,32 46,12 35,15 31,44 104,18 24,40 35,76 74,14 15,24 18,58 51,43 31,34 38,51 32,50 80,17 50,07 40,75 46,98 49,49 97,56 128,61 35,56 33,24 195,40